Exhibit Shutterfly Announces Second Quarter 2008 Financial Results · Net revenues increase to $35.4 million, up from $29.9 million in Q2 2007 · 30th quarter of year-over-year net revenue growth · Improved gross profit margin and Adjusted EBITDA1 · Reduced capital expenditure guidance for FY REDWOOD CITY, July 30, 2008 (BUSINESS WIRE) Shutterfly, Inc. (NASDAQ:SFLY), an Internet-based social expression and personal publishing service, today announced second quarter 2008 financial results for the period ended June 30, “We are beginning to achieve leverage in our business model with improved margins, despite a challenging economy," said president and chief executive officer Jeffrey Housenbold. "In addition, in the second quarter 2008 we launched several new service and technology enhancements, including the beta version of our Share 2.0 service that extends our customers’ ability to tell and share their stories.” Second Quarter 2008 Financial Highlights · Net revenues totaled $35.4 million, a 19% year-over-year increase. · Personalized Products & Services revenues2 were $19.7 million, a 26% year-over-year increase, and comprising 55% of total net revenues. · Print revenues totaled $15.8 million, an 11% year-over-year increase. · Net revenues from existing customers were 79% of total net revenues. · Gross profit margin was 51% of net revenues, as compared to 50% in Q2 2007. · Operating expenses, excluding $2.0 million of stock-based compensation, totaled $24.0 million · Adjusted EBITDA was $0.4 million, as compared to $(0.6) million in Q2 2007. · GAAP net loss was $(4.0) million, as compared to $(2.4) million in Q2 2007. · GAAP net loss per diluted share was $(0.16), as compared to $(0.10) in Q2 2007. · The Company ended the quarter with $40.6 million in cash and cash equivalents and $48.8 million of long-term investments in auction rate securities. Second Quarter 2008 Operating Metrics · Orders totaled 1.6 million, a 7% increase over Q2 · Transacting customers totaled 834,000, a 14% increase over Q2 2007. · Average order value was $22.70, an 11% increase over Q2 2007. · Average orders per day were approximately 17,200, as compared to 16,100 per day in Q2 2007. 1 Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. 2 Personalized Products and Services revenues include, primarily, photo books, folded greeting cards, calendars and photo-based merchandise. Recent Operating Highlights · Launched the beta version of Shutterfly Share 2.0, a powerful yet simple, next-generation collaboration solution that enables customers to easily create secure personal websites for sharing stories, pictures, events and calendars with family members, sports teams and other social networking groups.Shutterfly Share 2.0 combines the power and benefits of photo-sharing, blogging, self-publishing, social-networking sites and a multi-level security layer into one easy-to-use experience. · Implemented several other key services and technology innovations, including a new media storage platform to enhance the Company’s ability to store multiple media types, which provides greater scalability, performance and reliability of media storage; and Project Lightbox, to facilitate the product creation process for consumers. · Scored #5 in the Foresee Results’ list of Top100 retailers in customer satisfaction. · Announced partnership with Big Picture Scrapbooking, to extend the Company’s presence in the $3 billion scrapbooking market. Business Outlook The Company's current financial expectations for the third quarter and the full year 2008 are as follows: Third Quarter 2008: · Net revenues to range from $33 million to $36 million, an increase of 2% to 10% as compared to the third quarter of · GAAP gross profit margins to range from 44% to 46% of net revenues.On a non-GAAP3 basis, gross profit margins are expected to range from 46% to 48% of net revenues. · GAAP operating loss to range from a loss of ($14) million to a loss of $(16) million.On a non-GAAP basis, operating loss is expected to range from a loss of $(11) million to a loss of $(13) million. · Adjusted EBITDA to range from a loss of $(4) million to a loss of $(6) million. · GAAP diluted loss per share to range from ($0.15) to ($0.30). On a non-GAAP basis, diluted loss per share is expected to be ($0.25) to ($0.30). · GAAP effective tax rate of approximately 45% to 76%.On a non-GAAP basis, the effective tax rate is expected to range from 38% to 39%. · Weighted average diluted shares of approximately 25.1 million for EPS purposes. Full Year 2008: · Net revenues to range from $225 million to $240 million, an increase of 21% to 29% as compared to the full year · GAAP gross profit margins to range from 53% to 55% of net revenues.On a non-GAAP basis, gross profit margins are expected to range from 54% to 56% of net revenues. · GAAP operating income to range from a loss of ($1) million to income of $8 million.On a non-GAAP basis, operating income to range from $10 million to $19 million. · Adjusted EBITDA to range from 16% to 18% of net revenues. · GAAP diluted income per share to range from $0.01 to $0.20.On a non-GAAP basis, diluted income per share to range from $0.30 to $0.50. · Capital expenditures of approximately 15.0% of net revenues. · GAAP effective tax rate of approximately 45% to 76%.On a non-GAAP basis, the effective tax rate is expected to range from 38% to 39%. · Weighted average diluted shares of approximately 27.2 million for EPS purposes Historically approximately half of the Company's net revenues and essentially all of its adjusted EBITDA profits occur during the seasonally strong fourth quarter, and, as a result, the Company's insights into performance may change throughout the course of the year. The foregoing guidance supersedes any guidance previously issued by the Company. All such previous guidance should no longer be relied upon. Second Quarter 2008 Conference Call Management will review the second quarter 2008 financial results and its expectations for the third quarter and full year 2008 at a conference call on Wednesday, July 30, 2008 at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com.
